— In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or to answer the petition herein containing the charges, although' the time to do so has expired. Respondent was personally served in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to appear or to answer the afore-mentioned petition. Although served with the notice of motion for a default judgment, respondent failed to answer. Respondent was admitted to practice as an attorney by the Appellate Division of the Supreme Court, First Judicial Department, on March 14, 1955. The charges are that respondent, inter alia, (1) neglected to prosecute a client’s matter after accepting a $250 retainer; (2) failed to pay over money given to him by his client in settlement of a claim by a department store against the client; and (3) failed to co-operate with the Rockland County Bar Association’s Grievance Committee and the petitioner grievance committee in their respective investiga*627tions of these complaints. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Mangano, JJ., concur.